DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1, 2, 9-11, 13, 16, 19, and 48-51 are pending in the application.  Claims 3-8, 12, 14, 15, 17, 18, and 20-47 have been cancelled.
Amendments to the claims 1, 49, and 51, filed on 5 July 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 5 July 2022, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.
Applicants' arguments in the response filed 5 July 2022, regarding the 35 U.S.C. §112 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.


New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 9, 16, and 49-51 rejected under 35 U.S.C. 103 as being unpatentable over Kunowski (WO 2014/118293 A1).
Regarding Claim 1:  Kunowski discloses a bendable thin glass sheet (ref. #10) that is substantially flat and/or unbent prior to clamping to a curved guide matrix/arc (ref. #2; which is considered equivalent to the claimed "frame"), wherein the curved guide matrix comprises one, two or more curved ribs (ref. #6A and #6B), and wherein opposing ends of each of the curved ribs comprise a first receptacle (ref. #8) and a second receptacle (ref. #9) by which the glass sheet is fixed to the curved guide matrix (figures 1 to 2B, [0015], [0019], [0020], [0024]-[0026], [0041], [0045], and [0046] of Kunowski).  Kunowski also discloses that the glass can be fixed in a bent configuration by the receptacles, and that use of additional fastening means (such as adhesive or mechanical fastening elements) is possible ([0045] of Kunowski).  Kunowski further discloses that the glass sheet is held in a curved configuration by the receptacles ([0025]-[0027] of Kunowski).  
It is further disclosed by Kunowski that the glass sheet has a thickness of approximately 0.9 to 5 mm ([0015] of Kunowski); which overlaps the presently claimed range of --1.5 mm or less--.  Kunowski differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kunowski, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.   (In the instant case, a second major surface of the glass (the bottom surface) is held in contact with the receptacles, which meets the claimed limitation of --separate mechanical retainers attached to the second major surface of the cold-formed glass substrate--.)
It is also disclosed by Kunowski that the thin glass sheet is not thermally bent glass, but are prestressed (hardened) glass that can undergo a certain degree of cold-bending ([0006], [0007], and [0016] of Kunowski).  However, Kunowski does not explicitly recite that the glass is a "cold formed glass".  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a "cold-formed glass" as the glass substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, "cold-formed glass" being a well-known type of glass would have been something a person skilled in the art could have chosen as a suitable glass material for the prestressed (hardened) glass that can undergo cold-bending disclosed by Kunowski.)
Regarding Claim 2:  Kunowski discloses that the cold-formed glass substrate comprises a minor surface that is orthogonal to the first major surface and the second major surface, wherein the minor surface has a minor surface area and at least a portion of the minor surface area is exposed (figure 3B of Kunowski).
Regarding Claim 9:  Kunowski discloses that the mechanical retainers, in the absence of the frame, do not define the curved shape of the cold-formed glass substrate ([0025]-[0027] of Kunowski).
Regarding Claim 16:  Kunowski discloses at least one coating or a surface treatment disposed on at least the second major surface of the cold-formed glass substrate ([0016]-[0017] of Kunowski).
Regarding Claim 49:  Kunowski discloses that one of the first major surface and the second major surface is a developable surface (figure 2B and [0025]-[0027] of Kunowski). 
Regarding Claim 50:  Kunowski discloses that the plurality of separate mechanical retainers are attached to the second major surface of the cold-formed glass substrate using an adhesive ([0045] of Kunowski).  
Regarding Claim 51:  Kunowski discloses that all of the minor surface area is exposed (figure 2B and [0025]-[0027] of Kunowski).

Allowable Subject Matter
Claims 10, 11, 13, 19, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781